Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 20, 2018

The Court of Appeals hereby passes the following order:

A19E0006. WILLIS INSURANCE SERVICES OF GEORGIA, INC. et al. v.
    HARTMAN, et al.

      Willis Insurance Services of Georgia, Inc. and Willis of Tennessee, Inc.
(collectively “Willis”) filed an application for discretionary appeal of the trial court’s
August 3, 2018 order granting the plaintiffs’ “Motion for Temporary Restraining
Order” as it relates to Plaintiff Brett Hartman, which this Court granted by order dated
August 20, 2018. Willis also filed a contemporaneous motion for emergency relief
seeking to suspend enforcement of the trial court’s August 3, 2018 order and to stay
the proceedings in the superior court as they relate to Hartman pending the outcome
of Willis’ appeal. As set forth in Court of Appeals Rule 40 (b), this Court has the
inherent power to “issue such orders or give such direction to the trial court as may
be necessary to preserve jurisdiction of an appeal or to prevent the contested issue
from becoming moot.” Having considered Willis’ motion and determined that an
order of supersedeas is necessary to prevent the appeal from becoming moot, the
motion is GRANTED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/20/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.